Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Scarbrough on 3/17/2022.
The application is amended as follows. 
In Claim 1, line 17, “constant” should be removed. Line 19, “the handle therof is inserted” should be replaced with “the handle thereof is configured to be inserted”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The prior art does not teach or fairly suggest the two-pull latch system as claimed in independent claim 1. The Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight. 
Regarding Claim 1, the combination of Heydenreich DE102008035059 and Purwin DE102012221228, teaches an external handle unit for a vehicle door having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach the fixing plate surrounding the outer contour of the handle. Merriam Webster defines surrounds as “to extend around the margin or edge of” and “to enclose on all sides”. Because of that definition Examiner’s interpretation of the limitation requires the fixing plate to share some 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675